Case 1:19-cv-22487-RS Document 5 Entered on FLSD Docket 06/17/2019 Page 1 of 17



                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF FLORIDA
                             MIAMI DIVISION

 STATE FARM MUTUAL AUTOMOBILE                )
 INSURANCE COMPANY, and STATE FARM           )
 FIRE AND CASUALTY COMPANY,                  )
                                             )
 Plaintiffs,                                 )
                                             )
         v.                                  )   Case No. 19-cv-22487-UU
                                             )
 MARK CERECEDA, D.C.,                        )
 MARIA CRISTINA CRESPO-SMITH, M.D.,          )
 NESTOR JAVECH, M.D.,                        )
 ROBERTO MOYA, M.D.,                         )
 ROY CANIZARES, D.C.,                        )
 EDGAR FACUSEH, D.C.,                        )
 PATRICK FENELUS, D.C.,                      )
 THOMAS HABAN, D.C.,                         )
 KARIM HABAYEB, D.C.,                        )
 JOHN ROSS, D.C.,                            )
 MICHAEL SCHULMAN, D.C.,                     )
 RICHARD YOHAM, D.C.,                        )
 CEDA ORTHOPEDIC GROUP, LLC,                 )
 CEDA ORTHOPEDICS & INTERVENTIONAL           )
 MEDICINE OF CUTLER BAY, LLC,                )
 CEDA ORTHOPEDICS & INTERVENTIONAL           )
 MEDICINE OF DOWNTOWN/LITTLE HAVANA,         )
 L.L.C.,                                     )
 CEDA ORTHOPEDICS & INTERVENTIONAL           )
 MEDICINE OF F.I.U/KENDALL, L.L.C.,          )
 CEDA ORTHOPEDICS & INTERVENTIONAL           )
 MEDICINE OF HIALEAH, L.L.C.,                )
 CEDA ORTHOPEDICS & INTERVENTIONAL           )
 MEDICINE OF SOUTH MIAMI, L.L.C.,            )
 PHYSICIANS CENTRAL BUSINESS OFFICE,         )
 L.L.C., and                                 )
 SPRINGS CROSSING IMAGING, L.L.C.,           )
                                             )
 Defendants.                                 )
Case 1:19-cv-22487-RS Document 5 Entered on FLSD Docket 06/17/2019 Page 2 of 17



             PLAINTIFFS’ EXPEDITED MOTION FOR ALL WRITS ACT
      INJUNCTION AND INCORPORATED MEMORANDUM OF LAW IN SUPPORT

        Plaintiffs State Farm Mutual Automobile Insurance Company (“SFM”) and State Farm

 Fire and Casualty Company (“SFF”) respectfully submit this Expedited Motion for All Writs Act

 Injunction and Memorandum of Law in Support (“Motion)” pursuant to this Court’s authority

 under the All Writs Act, 28 U.S.C. § 1651.         This Motion seeks an order prohibiting all

 Defendants1 from filing any new suits or commencing any proceedings against SFM, SFF, or

 their insureds related to the provision of health care services that are the subject of this action

 (the “Federal Action”).

        As described more fully below in the accompanying Memorandum of Law, given

 Defendants’ litigious nature, the severe and irreparable prejudice SFM and SFF are likely to

 suffer due to the commencement of hundreds, and potentially thousands, of new lawsuits in state

 court, and consideration of the parties’ ability to timely brief and argue the Motion, SFM and

 SFF respectfully request that this Court provide an expedited ruling on the instant Motion by

 July 12, 2019.

 I.     INTRODUCTION

        The Federal Action concerns a scheme whereby Defendants fraudulently obtained more

 than $4 million in personal injury protection and medical payment coverage benefits

 1
   Mark Cereceda, D.C., Maria Cristina Crespo-Smith, M.D., Nestor Javech, M.D., Roberto
 Moya, M.D., Roy Canizares, D.C., Edgar Facuseh, D.C., Patrick Fenelus, D.C. (“Fenelus”),
 Thomas Haban, D.C., Karim Habayeb, D.C., John Ross, D.C., Michael Schulman, D.C., Richard
 Yoham, D.C., Ceda Orthopedic Group, LLC (“Ceda Ortho Group”), Ceda Orthopedics &
 Interventional Medicine of Cutler Bay, LLC (“Ceda Ortho Cutler Bay”), Ceda Orthopedics &
 Interventional Medicine of Downtown/Little Havana, L.L.C. (“Ceda Ortho Downtown”), Ceda
 Orthopedics & Interventional Medicine of F.I.U/Kendall, L.L.C. (“Ceda Ortho FIU”), Ceda
 Orthopedics & Interventional Medicine of Hialeah, L.L.C. (“Ceda Ortho Hialeah”), Ceda
 Orthopedics & Interventional Medicine of South Miami, L.L.C. (“Ceda Ortho South Miami”),
 Physicians Central Business Office, L.L.C., and Springs Crossing Imaging, L.L.C. (“Springs
 Crossing MRI”) are collectively referred to herein as “Defendants.”
Case 1:19-cv-22487-RS Document 5 Entered on FLSD Docket 06/17/2019 Page 3 of 17



 (collectively, “No-Fault Benefits”) from SFM and SFF. Defendants are a group of Miami-area

 medical clinics that purport to examine and provide chiropractic, physical therapy, and

 diagnostic imaging services, their owner, treating providers, and the clinics’ billing entity.

 Defendants’ scheme involves the preparation and submission of thousands of bills and

 supporting documentation for services purportedly provided to patients involved in automobile

 accidents and eligible for No-Fault Benefits under SFM and SFF insurance policies. In fact,

 those services were not medically necessary or lawfully rendered under Florida law, if they were

 provided at all.

        Defendants know they face better odds of recovering for the fraudulent and unlawful

 services when each bill is viewed in isolation. Thus, when SFM and SFF deny or otherwise do

 not fully pay bills involving services purportedly rendered, Defendants routinely submit demands

 (“PIP Demands”) and file lawsuits (“PIP Suits”) against SFM and SFF in Florida state courts,

 often over a single bill for a single date of service. Hundreds, and potentially thousands, of new

 PIP suits will continue to be filed in courts across Florida during the pendency of the Federal

 Action if Defendants are not enjoined from doing so. To date, Defendants have over 500 PIP

 Demands currently pending and more than 200 PIP Suits are presently pending in Florida state

 courts against SFM and SFF. The subject of Defendants’ PIP Demands and pending PIP Suits

 are the unpaid and allegedly underpaid claims for services purportedly rendered by Ceda Ortho

 Group, the Cereceda Clinics2, and/or Springs Crossing MRI.

        The Complaint in this case, however, places all Defendants’ bills, including any bills that

 have not been paid or that Defendants allege were underpaid, at issue. Indeed, the Complaint not

 only alleges Defendants defrauded SFM and SFF out of several millions of dollars through the

 2
  The “Cereceda Clinics” are defined herein to include Ceda Ortho Cutler Bay, Ceda Ortho
 Downtown, Ceda Ortho Hialeah, and Ceda Ortho South Miami.
                                                 2
Case 1:19-cv-22487-RS Document 5 Entered on FLSD Docket 06/17/2019 Page 4 of 17



 submission of bills and documentation for unlawful and medically unnecessary services but also

 brings a claim for declaratory relief that any unpaid or allegedly underpaid bills are not owed for

 these same reasons. Specifically, the Complaint alleges all the bills Defendants submitted to

 SFM and SFF were unlawful and not compensable because Ceda Ortho Group, the Cereceda

 Clinics, and/or Springs Crossing MRI are not licensed in accordance with Florida law and do not

 qualify for an exemption to the licensure requirements.        The Complaint also alleges these

 services were provided pursuant to a predetermined treatment protocol designed to exploit the

 amount of No-Fault Benefits Defendants could obtain from SFM and SFF, not because such

 services were medically necessary to address patients’ unique needs. Accordingly, given the

 subject matter of the Complaint and the nature of the relief sought, a decision in SFM and SFF’s

 favor in the Federal Action will eliminate Defendants’ ability to recover for any unpaid or

 allegedly underpaid claims in PIP Suits, thereby removing the need for those issues to be tried in

 separate proceedings.

        Accordingly, this Court should enjoin Defendants from filing PIP Suits or commencing

 any proceeding related to services purportedly rendered by Ceda Ortho Group, the Cereceda

 Clinics, and/or Springs Crossing MRI against SFM and SFF or their insureds during the

 pendency of the Federal Action. These claims should be resolved in the Federal Action because

 this Court is uniquely situated to efficiently address these matters collectively in one action, at

 one time. This Court will have the full benefit of evaluating all the lay and expert testimony and

 documentary evidence associated with nearly 800 claims at issue. Trying these issues in a single

 proceeding will maximize judicial economy, reduce the amount of time, effort, and expense

 incurred by witnesses, other courts, and the parties, and potentially eliminate the need to litigate

 hundreds if not thousands of individual disputes before multiple Florida courts.


                                                  3
Case 1:19-cv-22487-RS Document 5 Entered on FLSD Docket 06/17/2019 Page 5 of 17



        In addition, enjoining Defendants from filing new PIP Suits in various Florida state

 courts will help prevent inconsistent rulings that may dilute federal jurisdiction or otherwise

 interfere with this Court’s ability to control the Federal Action. At the same time, Defendants

 will have the opportunity in a single proceeding to demonstrate the compensability of all

 outstanding bills. Moreover, even if the Federal Action did not resolve all Defendants’ claims

 for No-Fault Benefits, the Court could lift the injunction at the conclusion of these proceedings

 and Defendants would be free to seek to resolve any remaining disputes they have with SFM and

 SFF.

        Under the All Writs Act, federal courts have broad authority to “issue all writs necessary

 or appropriate in aid of their respective jurisdictions and agreeable to the usages and principles of

 law.” 28 U.S.C. § 1651. An All Writs Act injunction is necessary to aid the jurisdiction of this

 Court to resolve all matters related to Defendants’ claims for No-Fault Benefits, including the

 Complaint’s request for a declaratory judgment that Defendants’ claims for unlawful and

 fraudulent services are not owed, and avoid the fragmentation that could result in disparate

 determinations by different courts. For all of these reasons, this Court should grant the Motion.

 II.    STATEMENT OF FACTS

        SFM and SFF brought the Federal Action to recover money Defendants fraudulently

 obtained through their submission of thousands of bills and supporting documentation for

 services that were not lawfully rendered or medically necessary, but were purportedly provided

 to patients involved in automobile accidents and eligible for No-Fault Benefits under SFM and

 SFF insurance policies.      See generally ECF No. 1.           Defendants purportedly provided

 chiropractic, physical therapy, and diagnostic imaging services to SFM and SFF insureds and

 sought reimbursement for those goods and services directly from SFM and SFF. Id.


                                                  4
Case 1:19-cv-22487-RS Document 5 Entered on FLSD Docket 06/17/2019 Page 6 of 17



        SFM and SFF assert the bills and supporting documentation Defendants submitted

 associated with nearly 800 claims at issue are fraudulent and noncompensable because they were

 for unlawfully rendered and medically unnecessary services. Compl. ¶¶ 4, 6. All the bills

 Defendants submitted to SFM and SFF were unlawful and not compensable because Ceda Ortho

 Group, the Cereceda Clinics, and Springs Crossing MRI are not licensed pursuant to Florida’s

 Health Care Clinic Act, Fla. Stat. § 400.9905 et seq. (“HCCA”), and do not qualify for an

 exemption from the licensure requirements of the HCCA. See Fla. Stat. §§ 400.9905(4)(g),

 400.9935(3), 627.732(11), 627.736(5)(b)(1)(b)-(c), and 627.736(5)(h)(3).

        Specifically, Ceda Ortho Group, the Cereceda Clinics, and Springs Crossing MRI did not

 obtain a license to establish and operate a clinic pursuant to the HCCA. Id. Instead, Ceda Ortho

 Group, the Cereceda Clinics, and Springs Crossing MRI obtained an exemption from licensure

 from Florida’s Agency for Health Care Administration by attesting that Cereceda wholly owns

 Ceda Ortho Group, the Cereceda Clinics, and Springs Crossing MRI, supervises their business

 activities, and was legally responsible for their compliance with all federal and state laws. Id.

 Ceda Ortho Group, the Cereceda Clinics, and Springs Crossing MRI did not qualify for the

 HCCA license exemption, however, because Cereceda has not fulfilled his statutory duties to

 supervise the business activities of Ceda Ortho Group, the Cereceda Clinics, and Springs

 Crossing MRI and ensure that these clinics comply with all federal and state laws, including Fla.

 Stat. § 627.736 et seq. (the “PIP Law”). Id. Thus, Ceda Ortho Group, the Cereceda Clinics, and

 Springs Crossing MRI submitted, or caused to be submitted, bills to SFM and SFF that falsely

 represented such bills were for lawfully rendered services, and eligible to collect No-Fault

 Benefits when in fact they were not. Id.




                                                5
Case 1:19-cv-22487-RS Document 5 Entered on FLSD Docket 06/17/2019 Page 7 of 17



        Moreover, Defendants’ fraudulent scheme subjected patients to services that are

 performed pursuant to a predetermined treatment protocol (“Predetermined Protocol”), which is

 designed and carried out to enrich Defendants by exploiting their patients’ No-Fault Benefits, not

 because such services are medically necessary.       Compl. ¶ 4.     The Predetermined Protocol

 includes: (a) failing to legitimately examine patients to determine the true nature and extent of

 their injuries; (b) documenting a litany of diagnoses for each patient, most often exceeding ten or

 more diagnoses per patient, including sprains and strains and nerve root lesions for nearly every

 patient to justify a predetermined course of care; (c) falsely documenting nearly all patients

 sustained an emergency medical condition as a result of their auto accident; (d) providing

 medically unnecessary goods (e.g., cold packs, creams) to nearly all patients; (e) implementing

 the same treatment plan for patients, and purporting to provide six or more modalities on nearly

 all visits; (f) ordering medically unnecessary x-rays, MRIs, and/or CT scans to (i) support the

 purported need for the Predetermined Protocol and the existence of conditions that could support

 the patients’ bodily injury claims and uninsured motorist claims and (ii) allow Defendants to

 submit additional charges when those x-rays, MRIs, and CT scans were purportedly performed at

 the Cereceda Clinics and/or Springs Crossing MRI; (g) continuing to purportedly treat patients

 until the patients unilaterally stop the treatment, or their No-Fault Benefits are exhausted or

 substantially reduced; (h) submitting documents to SFM and SFF falsely representing the

 services provided to the patients were medically necessary and lawfully rendered; and (i)

 performing final examinations in which nearly every patient reportedly suffers from permanent

 impairments, despite purportedly receiving the extensive battery of services in the Predetermined

 Protocol. Id.




                                                 6
Case 1:19-cv-22487-RS Document 5 Entered on FLSD Docket 06/17/2019 Page 8 of 17



        Defendants’ fraudulent scheme began at least as early as June 2015 and has continued

 uninterrupted since that time. Because of the scheme, SFM and SFF have incurred actual

 damages of at least $4 million in No-Fault Benefits paid to Defendants. Compl. ¶ 7. The

 Complaint asserts affirmative claims for fraud, unjust enrichment, civil conspiracy, aiding and

 abetting fraud, and a statutory claim under Florida’s Deceptive and Unfair Trade Practices Act,

 Fla. Stat. § 501.201 et seq. (“FDUTPA”), to redress injuries suffered by SFM and SFF, and for

 declaratory relief pursuant to 28 U.S.C. § 2201 that SFM and SFF are not liable for any pending

 charges Ceda Ortho Group, the Cereceda Clinics, and Springs Crossing MRI have submitted to

 SFM and SFF, based upon the conduct described in this Motion and throughout the Complaint.

 Compl. ¶¶ 8-9.

        As discussed in the Complaint, SFM and SFF are required to pay or deny claims for No-

 Fault Benefits within 30 days, and may be ordered to pay interest and attorneys’ fees if they fail

 to pay the full amount owed within that period. See Fla. Stat. § 627.736(4)(b) and (d). Compl.

 ¶ 39. When SFM and SFF deny or otherwise do not fully pay Defendants’ bills, Defendants

 routinely submit PIP Demands and file PIP Suits against SFM and SFF, often over a single bill

 for a single date of service. Thus, Defendants’ scheme capitalizes on SFM and SFF’s obligations

 under the PIP Law and the Florida No-Fault claims environment. Compl. ¶ 138.

        Accordingly, in addition to the many hundreds of currently pending PIP Demands and

 PIP Suits, Defendants are likely to serve new PIP Demands and file new PIP Suits against SFM

 and SFF (or possibly their insureds) during the pendency of the Federal Action, to recover

 additional sums based upon claims alleged to be fraudulent and unlawful in the Complaint, even

 though all such bills are already at issue in the Federal Action, As discussed next, this Court

 should enjoin Defendants from doing so.


                                                 7
Case 1:19-cv-22487-RS Document 5 Entered on FLSD Docket 06/17/2019 Page 9 of 17



 III.   LEGAL STANDARD

        The All Writs Act enables a federal court to “issue all writs necessary or appropriate in

 aid of their respective jurisdictions and agreeable to the usages and principles of law.” 28 U.S.C.

 § 1651. Indeed, “[a] court may grant a writ under this act whenever it is calculated in [the

 court's] sound judgment to achieve the ends of justice entrusted to it, and not only when it is

 necessary in the sense that the court could not otherwise physically discharge its . . . duties.”

 Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1100 (11th Cir. 2004) (citing Adams v. United

 States, 317 U.S. 269, 273 (1942) (internal quotations omitted). This Court is vested with the

 power to issue an injunction to protect “not only ongoing proceedings, but potential future

 proceedings, as well as already-issue[d] orders and judgments.” Burr & Forman v. Blair, 470

 F.3d 1019, 1026 (11th Cir. 2006); see also Klay, 376 F.3d at 1100 (noting the federal court’s

 inherent authority to issue an injunction pursuant to the All Writs Act).

        Importantly, when deciding whether to grant a plaintiff’s request for an All Writs Act

 injunction, a federal court “does not review the four factors required for a traditional injunction.”

 Liberty Mut. Ins. Co. v. Aventura Eng’g & Const. Corp., 534 F. Supp. 2d 1290, 1324 (S.D. Fla.

 2008). In fact, “[t]he requirements for a traditional injunction do not apply to injunctions under

 the All Writs Act because a court’s traditional power to protect its jurisdiction, codified by the

 [All Writs Act], is grounded in entirely separate concerns.” Klay, 376 F.3d at 1100. A plaintiff

 “must simply point to some ongoing proceeding, or some past order or judgment, the integrity of

 which is being threatened by someone else’s action or behavior.” Id.

 IV.    ARGUMENT

        Pursuant to the All Writs Act, this Court should enjoin Defendants from filing any new

 PIP Suits or commencing any proceedings against SFM and SFF or their insureds related to the


                                                  8
Case 1:19-cv-22487-RS Document 5 Entered on FLSD Docket 06/17/2019 Page 10 of 17



  provision of health care services purportedly provided by Ceda Ortho Group, the Cereceda

  Clinics, and/or Springs Crossing MRI to SFM and SFF insureds. See, e.g., Riccard v. Prudential

  Ins. Co., 307 F.3d 1277, 1295 n.15 (11th Cir. 2002) (granting motion for All Writs Act

  injunction against a party who brought multiple actions against the same party in multiple

  forums); TracFone Wireless Inc. v. Simply Wireless, Inc., 2017 WL 5202749, at *3 (S.D. Fla.

  Aug. 10, 2017) (granting motion for All Writs Act injunction to protect the court’s jurisdiction);

  Liberty, 534 F. Supp. 2d at 1324 (same). Indeed, as described in more detail immediately below,

  the grant of an All Writs Act injunction is necessary to aid in this Court’s jurisdiction over the

  Federal Action.

           In the absence of an injunction, Defendants could utilize piecemeal litigation over each

  unpaid or allegedly underpaid bill as a tool to advance their scheme’s goal of collecting No-Fault

  Benefits on fraudulent and unlawful claims, even though these claims are already at issue in the

  Federal Action.3 Given Defendants’ significant claims activity and their pattern of filing PIP

  Suits over allegedly underpaid and unpaid bills, SFM and SFF expect that, absent an injunction,

  Defendants will continue to aggressively pursue payment of No-Fault Benefits by filing

  hundreds if not thousands of PIP Suits in Florida courts. These litigation tactics will burden

  numerous courts with disparate litigation, and likely result in a significant and unnecessary waste

  of judicial resources because the compensability of these bills is already pending before this

  Court.

           Indeed, Defendants’ expected pursuit in separate forums of claims already at issue in the

  Federal Action would thwart this Court’s jurisdiction over hundreds of claims reflected on

  3
    SFM and SFF would be compelled to defend any litigation in state court, which could result in
  significant costs and attorneys’ fees. Thus, a party could utilize piecemeal litigation in state
  court to exert undue pressure on SFM and SFF in the Federal Action. An injunction would serve
  to prevent such gamesmanship.
                                                   9
Case 1:19-cv-22487-RS Document 5 Entered on FLSD Docket 06/17/2019 Page 11 of 17



  Exhibit 1 to the Complaint, including the declaratory judgment claims against Ceda Ortho

  Group, the Cereceda Clinics, and Springs Crossing MRI, resulting in a significant and unneeded

  waste of judicial resources. Indeed, the very purpose of SFM and SFF’s declaratory judgment

  claims is to avoid a multiplicity of actions and piecemeal litigation. By extension, the failure to

  enjoin Defendants’ from filing new PIP Suits during the pendency of the Federal Action would

  “destroy the utility of the [declaratory judgment procedure] otherwise ideally suited to resolve

  such broad claims.” In re Baldwin-United Corp. (Single Premium Deferred Annuities Ins.

  Litig.), 770 F.2d 328, 337 (2d Cir. 1985).

         As noted above, the Complaint alleges Defendants systematically provided services

  pursuant to the Predetermined Protocol without regard to the clinical needs of the patient, to

  maximize reimbursements of No-Fault Benefits while minimizing the possibility of detecting the

  fraud in any individual claim. The fraud is not apparent if the claims and their supporting

  documentation are examined in isolation on a case-by-case basis. In other words, facially

  legitimate services may be provided with little variance across multiple patients, but it is only by

  analyzing the claims as a whole that the inference arises that services were not provided because

  of patients’ unique needs and circumstances. See State Farm Mut. Auto. Ins. Co. v. Physicians

  Injury Care Ctr., Inc., 2010 WL 11475709, at *6-7 (M.D. Fla. May 24, 2010) (holding the

  plaintiffs proved fraud based upon evidence that 957 patients were subjected to an identical

  treatment protocol with little deviation). Because it is only through this tapestry of facts the

  alleged fraud comes into focus, SFM and SFF will not have a fair opportunity to present their

  case in an individual PIP Suit because they cannot direct the trier of fact to all the claims at issue

  here. See State Farm Mut. Auto. Ins. Co. v. Pointe Physical Therapy, LLC, 68 F.Supp.3d 744

  (E.D. Mich. 2014) (“In fact, State Farm suggests, this court is the only appropriate forum for


                                                   10
Case 1:19-cv-22487-RS Document 5 Entered on FLSD Docket 06/17/2019 Page 12 of 17



  these claims because when litigated individually at the state court level, the relevant pattern of

  fraudulent behavior cannot be examined”).

         If Defendants were allowed to file hundreds (or potentially thousands) of PIP suits on

  individual bills, it would prevent, among other things, collective consideration of the patterns in

  treatment and documentation across the nearly 800 claims at issue – claims SFM and SFF have

  alleged are fraudulent and could otherwise be addressed in this case.           Given the inherent

  evidentiary limitations associated with litigating a breach of contract action over a single claim in

  state court, SFM and SFF would be forced to pay numerous, allegedly fraudulent claims already

  at issue in the Federal Action. Without an injunction, Defendants would be empowered to

  circumvent this Court’s authority to dispose of all the claims already before it, and it would

  promote substantial inefficiencies across numerous courts, which would be tasked to decide

  issues that could easily be resolved in a single proceeding.

         Moreover, permitting Defendants to pursue piecemeal litigation in multiple forums for

  claims already before this Court would likely result in inconsistent rulings because multiple

  courts would be confronted with resolving similar factual and legal issues. Such an outcome

  would thwart this Court’s ability to preserve its jurisdiction and bring the Federal Action to an

  efficient, final resolution. See, e.g., TracFone Wireless, 2017 WL 5202749, at *3 (granting

  motion for All Writs Act injunction and finding that “[p]roceedings in other courts that involve

  the same facts as already issued judgments and orders, or that could result in the issuance of an

  inconsistent judgment, threaten the jurisdiction of the district court enough to warrant an

  injunction”). In short, the potential fragmentation of the Federal Action into hundreds and

  maybe even thousands of individual PIP Suits would severely prejudice and irreparably harm

  SFM and SFF’s efforts to prove fraud at a systemic level, impair the declaratory judgment claims


                                                   11
Case 1:19-cv-22487-RS Document 5 Entered on FLSD Docket 06/17/2019 Page 13 of 17



  over which this Court has taken jurisdiction precisely to eliminate such fragmentation, and

  deprive SFM and SFF of an avenue toward complete relief in any court.

         The Federal Action will determine several threshold issues that would be applicable to

  any PIP Suit Defendants would bring against SFM and SFF or their insureds for No-Fault

  Benefits based upon the denial of Defendants’ fraudulent claims, including: (a) whether SFM

  and SFF are entitled to recover amounts already paid for the services rendered to Defendants’

  patients, pursuant to SFM and SFF’s claims for fraud, unjust enrichment, civil conspiracy, aiding

  and abetting fraud, and FDUTPA; and (b) whether SFM and SFF are entitled to a declaratory

  judgment that it does not owe Ceda Ortho Group, the Cereceda Clinics, and Springs Crossing

  MRI any additional amounts for such services. Given these issues, Defendants will have the

  opportunity in this Court to present evidence to rebut the claim that they are not entitled to

  payment on any claims for services.         In short, Defendants will be able to litigate the

  compensability of their claims for No-Fault Benefits in a single, efficient proceeding, which is

  far more likely to outpace the resolution of hundreds of individual state court proceedings.

         Consequently, the grant of an All Writs Act injunction will promote judicial economy,

  create multiple efficiencies by decreasing the amount of time, effort, and expense incurred by the

  parties and witnesses, preserve comity among the courts, and serve the public by allowing this

  Court to resolve in one forum, at one time, whether Defendants are owed any No-Fault Benefits.

  V.     CONCLUSION

         SFM and SFF respectfully request that this Court grant the Motion and issue an order

  prohibiting Defendants from filing any new PIP Suits or commencing any proceedings against

  SFM, SFF, or their insureds related to the provision of health care services purportedly rendered




                                                  12
Case 1:19-cv-22487-RS Document 5 Entered on FLSD Docket 06/17/2019 Page 14 of 17



  by Ceda Ortho Group, the Cereceda Clinics, and/or Springs Crossing MRI to SFM and SFF

  insureds until the resolution of the Federal Action.

  VI.    REQUEST FOR HEARING

         Given the time-sensitive and complex nature of the issues presented in the Motion, and

  pursuant to Local Rule 7.1(b)(2), SFM and SFF request oral argument on the Motion. SFM and

  SFF reasonably estimate that oral argument on the Motion will require no more than two hours

  of this Court’s time.

  Dated: June 17, 2019                              Respectfully submitted,

                                                 By: /s/ David I. Spector
                                                   DAVID I. SPECTOR, ESQ.
                                                   Fla. Bar No. 086540
                                                   david.spector@hklaw.com
                                                   JOSEPH F. VALDIVIA, ESQ.
                                                   Fla. Bar No. 0107878
                                                   joseph.valdivia@hklaw.com
                                                   HOLLAND & KNIGHT LLP
                                                   222 Lakeview Avenue
                                                   Suite 1000
                                                   West Palm Beach, Florida 33401
                                                   Telephone: (561) 833-2000
                                                   Facsimile: (561) 650-8399

                                                    -- and --




                                                   13
Case 1:19-cv-22487-RS Document 5 Entered on FLSD Docket 06/17/2019 Page 15 of 17



                                                    ROSS O. SILVERMAN
                                                    ross.silverman@kattenlaw.com
                                                    (pro hac vice to be filed)
                                                    JOHN W. REALE
                                                    john.reale@kattenlaw.com
                                                    (pro hac vice to be filed)
                                                    JOHN T. LEPORE
                                                    john.lepore@kattenlaw.com
                                                    (pro hac vice to be filed)
                                                    KATTEN MUCHIN ROSENMAN LLP
                                                    525 West Monroe Street
                                                    Chicago, IL 60661-3693
                                                    Telephone: (312) 902-5200
                                                    Facsimile: (312) 902-1061

                                                    Attorneys for Plaintiffs




                                   CERTIFICATE OF SERVICE

         I hereby certify that on June 17, 2019 the foregoing document will be served on all

  parties identified on the attached service list via Process Server or U.S. Mail.

                                                    By: /s/ David I. Spector
                                                        David I. Spector (FBN 086540)




                                                   14
Case 1:19-cv-22487-RS Document 5 Entered on FLSD Docket 06/17/2019 Page 16 of 17



                                      SERVICE LIST

  Mark Cereceda, D.C.                   Thomas Haban, D.C.
  6278 SW 14th Street                   14001 SW 90 Avenue
  West Miami, FL 33144                  Apt. C-208,
                                        Miami, FL 33176

  Maria Cristina Crespo-Smith, M.D.     Nestor Javech, M.D.
  7525 SW 55th Avenue                   8840 SW 17 Street
  Miami, FL 33143                       Miami, FL 33165

  Edgar Facuseh, D.C.                   Ceda Orthopedic Group, LLC
  1147 SW 78th Court                    815 NW 57 Avenue
  Miami, FL 33147                       Suite 202
                                        Miami, FL 33126

  Patrick Fenelus, D.C.                 Ceda Orthopedics & Interventional Medicine of
  2890 SW 130th Terrace                 Cutler Bay, LLC
  Miramar, FL 33027                     815 NW 57th Avenue
                                        Suite 405
                                        Miami, Florida 33126

  Karim Habayeb, D.C.                   Ceda Orthopedics & Interventional Medicine of
  6301 Collins Avenue                   Downtown/Little Havana, L.L.C.
  Apt. 1705                             815 NW 57th Avenue
  Miami Beach, FL 33141                 Suite 405
                                        Miami, Florida 33126

  John P. Ross, D.C.                    Ceda Orthopedics & Interventional Medicine of
  755 East 49th Street                  F.I.U/Kendall, L.L.C.
  Hialeah, FL 33013                     815 NW 57th Avenue
                                        Suite 405
                                        Miami, Florida 33126

  Michael Schulman, D.C.                Ceda Orthopedics & Interventional Medicine of
  18576 Royal Hammock Boulevard         Hialeah, L.L.C.
  Naples, FL 34114                      815 NW 57th Avenue
                                        Suite 405
                                        Miami, Florida 33126

  Richard Yoham, D.C.                   Ceda Orthopedics & Interventional Medicine of
  11890 SW 8th Street                   South Miami, L.L.C.
  4th Floor                             815 NW 57th Avenue
  Miami, FL 33184                       Suite 405
                                        Miami, Florida 33126


                                           15
Case 1:19-cv-22487-RS Document 5 Entered on FLSD Docket 06/17/2019 Page 17 of 17



  Roberto Moya, M.D.                Physicians Central Business Office, L.L.C.
  3163 NE 166 Street                815 NW 57th Avenue
  North Miami Beach, FL 33160       Suite 405
                                    Miami, Florida 33126

  Roy Canizares, D.C.               Springs Crossing Imaging, L.L.C.
  9750 SW 111 Terrace               815 NW 57th Avenue
  Miami, FL 33176                   Suite 405
                                    Miami, Florida 33126

  #68577579_v1




                                       16
